Riddick, J.„ (after stating the facts.) This is an appeal from a judgment rendered by the chancery court in an action brought by a general agent of a life insurance company against a subagent appointed by him and the securities on the bond of such agent. The action was commenced in the circuit court and transferred from that court to the chancery court on motion of the plaintiff over the objection of the defendant.. The first contention made in the argument of the counsel is that it was a law case, and the circuit court erred in transferring it to the chancery court, and that it should have been remanded to the law court for trial. But this case involved an accounting between a principal and .an agent covering business transactions between the two for a number of months, in which there were many items for and against each party to the contract, and equity had jurisdiction. State v. Churchill, 48 Ark. 434; 1 Cy.c. 418. In matters of account there are many cases in which the jurisdiction of the law and equity courts is concurrent. But, although the circuit court may have had jurisdiction, yet when, as in this case, the law court has transferred the case to the equity court, and that court had thereupon assumed jurisdiction and tried the case, this court will not overturn the decisions of those courts on that point unless there was manifest error to the prejudice of the party complaining. There was no such error here, and the contention of the appellants on that point must be overruled. Bagnell Tie & Timber Co. v. Goodrich, 82 Ark. 547; 1 Cyc. 418. The issues’ submitted to the chancellor in determining whether the defendant Harris was indebted to the plaintiff, and whether the sureties on his bond were liable for such debt, were purely questions of fact which it would serve no purpose to discuss, for the evidence supports the chancellor’s finding. It is said that when one of the sureties wrote Remmel telling him that the sureties desired to be released from the bond he assured them in reply that Harris was not in arrears. But no such letter appears in the transcript; and if a letter of the kind was written, it would not estop Remmel from bringing this action, for he does not demand of the defendant sureties any debt or liability incurred by the agent after that time, and it does not appear that they were in any way misled or injured by such letter if written. Bike any case in which the court is asked to compel sureties who have received nothing to pay a debt of their principal, there is a hardship involved, but we see no grounds to reverse the finding of the chancellor who tried the case. Judgment affirmed.